Citation Nr: 1714549	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to an evaluation in excess of 70 percent for a major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

An August 2015 Board decision granted a 70 percent rating for the Veteran's major depressive disorder rating claim, and remanded for further development the claims for service connection for a deviated septum and for a TDIU.  A more detailed procedural posture is set forth in the August 2015 Board decision.  An August 2016 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) vacated that portion of the August 2015 Board decision that denied entitlement to a rating in excess of 70 percent for the Veteran's major depressive disorder, and remanded the matter to the Board.  Also, in August 2016, the AMC returned to the Board the remanded issues of entitlement to service connection for a deviated septum and entitlement to a TDIU.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Deviated Septum

The Veteran served on active duty from July 1996 to June 1999.  She claims that she has a deviated septum that is related to her active service.

Most recently, in August 2015, the Board remanded the Veteran's claim so that she could be afforded a VA examination.  Subsequently, an April 2016 VA examination was performed, which report shows that a deviated septum was diagnosed, but no etiological opinion was provided.  Therefore, this matter should be remanded to obtain a VA medical opinion as to whether the Veteran's deviated septum is related to her active service.

B.  Major Depressive Disorder and TDIU

The Veteran's major depressive disorder is currently assigned a 70 percent rating, effective August 5, 2007.  The Veteran seeks an increased rating.  See Form 21-526, August 2007.

As explained in the introduction above, this matter is returned to the Board after an August 2016 Memorandum Decision of the Court partially vacated the August 2015 Board decision and remanded the matter to the Board.  The Board acknowledges that the Court found that "the Board failed to address the medical opinions reflected in (1) a September 2008 medical report that she had total occupational and social impairment, and (2) a December 2013 report that she had intermittent inability to perform activities of daily living."

Recently, however, the Veteran has reported that her symptoms have worsened.  In a March 2017 statement, the Veteran reported that she has been to the emergency room "at least a couple of times per month."  See Form 21-8940 (attached statement), November 2016.  The Board also acknowledges that shortly after her last December 2013 VA examination, albeit only one to two months later, a January 2014 VA treatment record shows she reported "worsening of depression and anxiety," "increased panic attacks;" and suicidal ideation.  See CAPRI (VVA), p.19 of 21.  Then, she reported in a February 2014 statement that certain symptoms were "bad before but it's on a whole higher level currently."  See also PTRs, received June 2015 at p.10.  Therefore, the Board finds that this matter should be remanded so that the Veteran may be afforded a new VA examination to address the current severity of her major depressive disorder. 

Also, on remand, the Veteran should be asked to identify any outstanding treatment records relating to her claim, including asking her to identify where and when she has received emergency room treatment or been hospitalized since August 2007 due to her major depressive disorder so that those records may be obtained.

Finally, all of the Veteran's more recent mental health treatment records dated since January 2014 should be obtained.  In that regard, the Board notes that the Veteran reported in February 2014 that her psychiatric care was switched to the Austell VA CBOC.  

The Board defers decision on the Veteran's TDIU claim as inextricably intertwined with her claim for claim for an increased rating for her major depressive disorder being remanded herein for further development.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims all of the Veteran's VA treatment records dated from January 2014 to present, including but not limited to her records from the Austell CBOC.

2.  Ask the Veteran to identify all places of emergency room treatment or inpatient hospitalization due to her major depressive disorder since August 2007, and associate all records identified with the claims file.  

[Note that she reported going to the emergency room a couple times per month in March 2017.]

3.  After the above development in paragraph (1) has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of her deviated septum.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any deviated septum identified on examination is related to her active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After all the development in paragraphs (1) and (2) has been completed, schedule the Veteran for a new VA examination to determine the current severity of her service-connected major depressive disorder, and to address her TDIU claim.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

If more than one mental disorder is diagnosed, please ask the VA examiner to clarify whether or not the symptoms attributable to the Veteran's service-connected depression are able to be differentiated from her symptoms attributable to nonservice-connected disorders.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

